3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim(s) Status
Claims 32,40 and 50 have been amended, claims 1-31,36,37,55 and 56 have been cancelled in the response filed February 17, 2021. Accordingly, claims 32-35, and 38-54 are pending.

Withdrawn Rejections
	Applicant's amendments and arguments filed November 11, 2020 are acknowledged and have been fully considered.  
Claims 32-35, 40-42, 47, 48 and 50-53 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-9, 10 and 13 of U.S. Patent No. 10,104,883 B2. This rejection is withdrawn in view of the terminal disclaimer filed October 30, 2019.
The rejection of claims 32-35 and 38-54 are rejected under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments.

Terminal Disclaimer


The terminal disclaimer filed on October 30, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,104,883 B2 has been reviewed and is approved. The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is the use of a solvent system wherein the only solvents present consist of water and at least organic solvent selected from the group consisting of ethanol, n-propanol, iso- propanol, ethyl lactate, ethyl 3-hydroxybutyrate, propyl 3-hydroxybutyrate , glycols, glycerol, and combinations thereof in a solution comprising plant growth regulator mixture that comprises 0.005 to about 0.05 wt. % indole-3-butyric acid; b) from 0.009 to 0.10 wt. % kinetin; c) from 0.003 to 0.1 wt. % gibberellic acid (GA3).  The closest prior art is NUDARM (FR2999385,previously cited).  NUFARM discloses a liquid solution comprising at least one plant growth regulator and at least one polar aprotic solvent. The polar aprotic solvent is selected from the group consisting of the polar aprotic solvent is selected from the group consisting of 4-hydroxymethyl-1,3-dioxolane, 4-.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

Claims 32-35, and 38-54 (renumbered as 1-21) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617